United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 11, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-40213
                        Conference Calendar


TODD MICHAEL PORTER,

                                    Petitioner-Appellant,

versus

R. MILES, Warden,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:04-CV-766
                       --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Todd Michael Porter, federal prisoner # 12313-039, appeals

the dismissal of his 28 U.S.C. § 2241 petition challenging the

252-month sentence imposed following his jury trial conviction

for one count of conspiracy to distribute cocaine; one count of

conspiracy to receive explosives; one count of knowingly and

intentionally using, persuading, inducing, enticing, or coercing

a person under 18 years of age to assist him in avoiding

detection; 15 counts of receiving explosives while being a user



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40213
                                -2-

of a controlled substance; and one count of distributing a

controlled substance to a person under the age of 21.

     Porter argues on appeal that he was actually innocent of two

of the offenses for which he was convicted, that his counsel was

ineffective for failing to object to the lack of sufficient

evidence to support those convictions, that the district court’s

jury instructions violated his constitutional rights under

Apprendi v. New Jersey, 530 U.S. 466 (2000), and that his

sentence should not have been increased based on obstruction of

justice.   He contends that he is entitled to seek relief under

§ 2241 because 28 U.S.C. § 2255 offers an inadequate or

ineffective remedy.   He contends that § 2255 is inadequate or

ineffective because his prior § 2255 motions were dismissed

solely on procedural grounds and because he is actually innocent

of two of the crimes of which he was convicted.   Porter has not

shown that the remedy provided in § 2255 was inadequate or

ineffective.   See Reyes-Requena v. United States, 243 F.3d 893,

904 (2001); Pack v. Yusuff, 218 F.3d 448, 452 (5th Cir. 2000).

Accordingly, the district court’s dismissal of Porter’s § 2241

petition is AFFIRMED.